Citation Nr: 0840428	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left leg disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right leg disorder. 

5.  Entitlement to service connection for an abnormal pap 
smear.

6.  Entitlement to service connection for a pelvic disorder. 

7.  Entitlement to service connection for a bilateral hip 
disorder. 

8.  Entitlement to service connection for depression. 

9.  Entitlement to service connection for night sweats. 

10.  Entitlement to service connection for a neck disorder. 

11.  Entitlement to service connection for muscle spasms. 

12.  Entitlement to service connection for an abnormal 
menstrual cycle disorder. 

13.  Entitlement to service connection for a bilateral 
shoulder disorder. 

14.  Entitlement to service connection for a bilateral ankle 
disorder. 

15.  Entitlement to service connection for a bilateral knee 
disorder. 

16.  Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training from August 
1987 to January 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  The appellant also had 
a local RO hearing before a hearing officer in February 2007, 
a transcript of which is also in the claims file.

The issues listed above, with the exception of whether new 
and material evidence has been received to reopen a 
previously denied claim for service connection for a back 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an unappealed February 1989 rating decision, the RO 
determined that service connection for a low back disorder 
was not warranted, on the basis that there were no current 
residuals of a back disorder and no evidence that such an 
injury was incurred in or aggravated by service.

3.  Evidence added to the record since the final February 
1989 RO denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disorder, the RO had a duty to 
notify the appellant what information or evidence was needed 
in order reopen her claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
appellant's claim for service connection for a low back 
disorder, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the appellant was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C. § 101(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1(d) (2008).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a), (d).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service- 
connected disabilities from that period).

Turning to the evidence of record, it appears that the 
veteran's only active service was for active duty for 
training.  Thus, it appears that the appellant did not have 
any periods of active duty.  Based on her service on active 
and inactive duty for training only, she would not be 
afforded the evidentiary presumptions offered to assist 
"veterans" with their claims.  However, in this case, the 
appellant has alleged that her claims stem from an injury 
during active duty for training and thus the evidentiary 
presumptions discussed above are not applicable.

I.  Abnormal Pap Smear

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At her February 
2007 RO hearing, the appellant withdrew her appeal for 
entitlement to service connection for an abnormal pap smear, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to this claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for entitlement to service connection for an 
abnormal pap smear and it is dismissed.

II.  New and Material Evidence - Low Back Disorder

The Board observes that the appellant's claim for service 
connection for a low back disorder was previously considered 
and denied by the RO in a decision dated in February 1989.  
The appellant was notified of that decision and of her 
appellate rights.  The appellant did submit a notice of 
disagreement (NOD) in January 1991; however the notice of 
disagreement was not timely.  38 C.F.R. § 20.302(a).  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.

In December 2004, the appellant essentially requested that 
her claim for service connection for a low back disorder be 
reopened.  In the March 2006 rating decision currently on 
appeal, the RO did not reopen the claim for service 
connection for a low back disorder on the ground that no new 
and material evidence had been submitted.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for a low 
back disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the February 1989 decision denied the 
appellant's claim for service connection for a low back 
disorder.  In that decision, the RO observed that the medical 
evidence of record did not indicate that the appellant 
incurred or aggravated a low back disorder during service and 
that a low back disorder was not found on current 
examination.  Therefore, the RO concluded that service 
connection for a low back disorder was not warranted.  

The evidence associated with the claims file subsequent to 
the February 1991 rating decision includes VAMC treatment 
records, a lay statement from the appellant's husband, 
several internet articles about fibromyalgia, the appellant's 
own assertions and her sworn testimony at her August 2008 
hearing.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the February 
1989 decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a low back 
disorder.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that the appellant has been 
diagnosed with fibromyalgia.  Fibromyalgia may be 
characterized by generalized aching (sometimes severe), 
widespread tenderness of muscles, areas around tendon 
insertions, and adjacent soft tissues, as well as muscle 
stiffness, including the low back area.  See The MERCK Manual 
(Fibromyalgia, Online Ed.).  In addition, the article 
Fibromyalgia and Myofascial Pain Syndrome, submitted by the 
appellant in August 2006, states that symptoms of the 
disorder may start after a fall.  The appellant has 
essentially contended that her low back pain after her fall 
playing volleyball during service was the start of her 
fibromyalgia symptoms.  Moreover, a January 2005 treatment 
note states that the appellant has had a history of chronic 
back pain for 17 years secondary to trauma sustained in the 
service.  The Board must presume the credibility of this 
evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, taken together with the appellant's 
hearing testimony, the Board finds that this evidence 
provides a connection or possible connection between the 
appellant's current back disorder, to include fibromyalgia, 
and her back injury during military service, and thus it 
relates to an unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the appellant's previously 
denied claim for service connection for a low back disorder.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the appellant's claim can be addressed.


ORDER

The appeal for entitlement to service connection for an 
abnormal pap smear is dismissed

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened, and to this extent only, the appeal is granted.



REMAND

Reasons for Remand: To obtain additional treatment records, 
to obtain the appellant's SSA records, and to afford the 
veteran a VA examination.

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

At the appellant's August 2008 hearing, she testified that 
she had been seeking treatment at the VAMC University Drive 
since approximately 1991.  Although there are several VAMC 
outpatient treatment records dated in January 1991 in the 
appellant's claims file, the appellant's claims file does 
contain any records from January 1991 until July 2000.  There 
is no evidence in the appellant's claims file that any 
attempt has been made to secure these VA treatment records.  
Therefore, copies of any available VA treatment records from 
January 1991 to July 2000 need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Accordingly, in order to properly assess the 
appellant's claims, these VA treatment records, as well as 
any current VA treatment records, must be obtained and 
associated with the appellant's claims file.

The Board also observes that the appellant is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  In this regard, the appellant has submitted a letter 
from the SSA which informed her that she was entitled to 
disability benefits beginning in October 2004.  The Board 
does acknowledge that the records upon which that decision 
was based are not associated with the claims file.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate such records with the appellant's claims 
file.

As noted above, the Board has reopened the appellant's claim 
for entitlement to service connection for a low back 
disorder.  In this regard, the Board notes that the appellant 
has not been afforded a VA examination since she was 
diagnosed with fibromyalgia.  Current treatment records 
indicate that the appellant has continuously sought treatment 
for her back disorder which may be due to fibromyalgia.  
Thus, the RO should provide the veteran with a VA examination 
for the purpose of determining the likely etiology of the 
veteran's back disorder, to include fibromyalgia.  38 C.F.R. 
§ 3.159(c)(4).

The Board also notes that the remaining issues on appeal are 
all claimed as secondary to the appellant's low back 
disorder.  Therefore, at the VA examination, if the examiner 
determines that the appellant's low back disorder, to include 
fibromyalgia, is etiologically related to the appellant's 
service, the examiner should also state which of the 
appellant's claimed conditions are secondary to her low back 
disorder, to include fibromyalgia. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA 
treatment records, dated from 1991 to 2000 
and from 2006 to the present, and 
associate the records with the appellant's 
claims file.  The appellant should also be 
given the opportunity to identify any 
private treatment records during this 
time.  If any records are so identified, 
the AMC/RO should undertake the proper 
steps to obtain those records and 
associate them with the appellant's claims 
file.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  The AMC/RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the appellant.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

3.  The appellant should then be afforded 
a VA examination for the purposes of 
determining the likelihood that her low 
back disorder, to include fibromyalgia, is 
etiologically related to active service.  
The claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
etiology of the veteran's current low back 
disorder, to include fibromyalgia.  In 
providing this opinion, the examiner 
should state whether it is at least as 
likely as not that the appellant's current 
low back disorder, to include 
fibromyalgia, is causally related to her 
active service or any incident therein.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a conclusion as it is to find 
against it.

In addition, if and only if the examiner 
finds that the appellant's low back 
disorder, to include fibromyalgia, is 
etiologically related to her active 
service, the examiner should state whether 
any of the following conditions are 
secondary to, that is caused or aggravated 
by, her low back disorder, to include 
fibromyalgia: 

	(1) A pelvic disorder
	(2) A bilateral hip disorder
	(3) Depression
	(4) Night sweats
	(5) A neck disorder
	(6) Muscle Spasms
	(7) Abnormal menstrual cycle disorder
	(8) A bilateral shoulder disorder
	(9) A bilateral ankle disorder
	(10) A bilateral knee disorder
	(11) A bilateral foot disorder
	(12) A left leg disorder
	(13) A right leg disorder
	(14) Bilateral hearing loss.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


